Motion by appellant to extend its time to answer the amended complaint pending the determination of its appeal from an order removing respondents’ action against it from the City Court of the City of New York to the Supreme Court and permitting an amendment of the ad damnum clause. Motion denied without prejudice to a motion for a stay of all proceedings in the event that the action should be reached for trial pending the determination of the appeal. Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.